Citation Nr: 0534339	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  04-21 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for degenerative joint 
disease (DJD) of the left knee, secondary to service-
connected right knee disability, status post for total knee 
replacement.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for DJD of the back, 
secondary to service-connected right knee disability, status 
post for total knee replacement

3.  Entitlement to an evaluation in excess of 30 percent for 
a right knee disability, status post total knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to July 
1945.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  The 
transcript of the hearing is associated with the claims 
folder and has been reviewed.

A motion to advance on the docket was filed in November 2005 
and granted in the same month.

In the decision below, the Board reopens the previously 
denied service connection claim for DJD of the left knee, 
secondary to service-connected right knee disability, status 
post total knee replacement.  The reopened claim is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  A September 2001 rating decision, in pertinent part, 
denied the veteran's application to reopen a service 
connection claim for a left knee disability on the basis that 
such disability was not related to service-connected right 
knee disability; the veteran did not perfect a timely appeal 
following appropriate notice, and that decision became final.

3.  A September 2001 rating decision, in pertinent part, 
denied the veteran's service connection claim for a back 
disability on the basis that the evidence failed to show that 
any back disability was related to his service-connected 
right knee disability.  There was no evidence of a chronic 
back disability.

4.  Evidence received since the September 2001 decision 
raises a reasonable possibility of substantiating the service 
connection claim for a left knee disability, claimed as 
secondary to service-connected right knee disability.

5.  Evidence received since the September 2001 decision does 
not raise a reasonable possibility of substantiating the 
veteran's service connection claim for a back disability, 
claimed as secondary to service-connected right knee 
disability.

6.  The veteran's service-connected right knee disability is 
manifested by pain, some swelling, and atrophy of the right 
quadriceps.  There is no evidence of severe painful motion or 
weakness, no evidence of extension limited to 30 degrees, and 
no evidence that the knee is ankylosed in flexion between 10 
degrees and 20 degrees.  On August 2003 VA examination, range 
of motion was from zero to 115 degrees.  

7.  The veteran has not submitted objective evidence showing 
that his service-connected right knee disability, status post 
total knee replacement, requires frequent hospitalization or 
causes marked interference with employment beyond that 
contemplated in the schedular standards.

8.  In November 2003, the veteran underwent a right, above-
the-knee amputation (non-service connected).  


CONCLUSIONS OF LAW

1.  The September 2001 rating decision declining to reopen 
the veteran's service connection claim for a left knee 
disability, and denying service connection for a back 
disability, is final.  38 U.S.C. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

2.  Evidence received since the September 2001 rating 
decision that, in pertinent part, declined to reopen the 
veteran's service connection claim for a left knee disability 
is new and material, and the veteran's service connection 
claim for DJD of the left knee disability, claimed as 
secondary to service-connected right knee disability, is 
reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).

3.  Evidence received since the September 2001 rating 
decision that, in pertinent part, denied service connection 
for a back disability is not new and material, and the 
veteran's service connection claim for a back disability, 
claimed as secondary to service-connected right knee 
disability, is not reopened.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

4.  The criteria for an evaluation in excess of 30 percent 
for a right knee disability, status post total knee 
replacement, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5055, 5256, 5261, 5262 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in June 
2001, March 2003, and March 2004.  Since these letters 
essentially provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App.  103 (2005).  In addition, by virtue of the 
rating decision on appeal and the statement of the cases 
(SOCs), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in SOCs dated in October 2002 
and April 2004.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2004 VCAA letter contains a specific request 
that the veteran send any information or evidence in his 
possession that pertains to his claim.  The veteran has not 
alleged that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was not provided to the veteran prior to the initial 
unfavorable AOJ decision that is the basis of this appeal.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The claims folder contains service medical records, service 
personnel records, VA treatment records from Asheville, South 
Carolina, as well as private medical evidence from Dr. Rubin 
(The Vascular Center), Dr. Kovacs, and the Mary Black Health 
System.  The veteran was afforded a September 2005 personal 
hearing, as well a relevant VA examination in August 2003.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


New and Material Evidence Claims

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.  

In a September 2001 rating decision, the RO, in pertinent 
part, declined to reopen the veteran's service connection 
claim for a left knee disability, and denied service 
connection for a back disability, both claimed as secondary 
to his service-connected right knee disability, and the 
veteran was notified of this decision in the same month.  In 
June 2002, the veteran filed a notice of disagreement, and in 
response, the RO issued an October 2002 SOC.  However, the 
veteran failed to file a substantive appeal within 60 days of 
the issuance of the October 2002 SOC.  Thus, the September 
2001 rating decision became final.  38 U.S.C. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

Since the September 2001 rating decision is final, the 
veteran's claim to reopen his service connection claim for a 
left knee disability, and his service connection claim for a 
back disability, may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2005); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  


New and Material Evidence Claim - Left Knee

When the RO declined to reopen the veteran's service 
connection claim for a left knee disability in September 
2001, the evidence in the claims folder consisted of service 
medical records, VA  medical evidence, and private medical 
evidence.  Service medical records showed that the veteran 
was medically discharged after fracturing his right femur.  
Post-service, the veteran developed arthritis of the right 
knee, and underwent a right total knee replacement in 1989.  
The first evidence of left knee complaints was in 1989.  X-
rays taken in September 1990 showed mild degenerative changes 
in the left knee, however there was no evidence showing that 
left knee arthritis was related to the veteran's service-
connected right knee disability.  Thus, in this case, to be 
new and material, the evidence would need to be
probative of the question of whether there is a relationship 
between the left knee disability and the service-connected 
right knee disability (i.e., evidence of a worsening of the 
left knee disability caused by service-connected right knee 
disability.  

As the last final disallowance of the veteran's claims was a 
September 2001 rating decision, the Board must now determine 
whether new and material evidence has been received 
subsequent to the September 2001 decision sufficient to 
reopen the claim.

Evidence received since the September 2001 rating decision 
consists of VA medical evidence, private medical evidence, 
and a transcript of the veteran's personal hearing.  
Significantly, according to a December 2002 private medical 
statement, Dr. Rubin indicated that the veteran's left leg 
discomfort was worsened due to the problems that he had in 
his right leg.  The Board finds this newly submitted private 
medical evidence to be material in that it suggests a 
worsening of the veteran's left knee disability caused by his 
service-connected right knee disability.  It, either by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2005).  It raises 
a reasonable possibility of establishing the claim.  Id.  
Therefore, the evidence can be considered new and material 
for the purpose of reopening the service connection for DJD 
of the left knee.  Accordingly, the veteran's claim of 
entitlement to service connection for DJD of the left knee, 
claimed as secondary to his service-connected right knee 
disability, is reopened.


New and Material Evidence Claim - Back

As discussed above, in a September 2001 rating decision, the 
RO, in pertinent part, denied service connection for a back 
disability, claimed as secondary to his service-connected 
right knee disability, and that decision became final.  

Evidence received prior to the September 2001 rating decision 
consisted of service medical records, the veteran's 
contentions, VA medical evidence, and private medical 
evidence.  The RO denied such claim on the basis that there 
was no evidence relating the veteran's back disability to his 
service-connected right knee disability.  On review, however, 
the Board observes that there was no evidence showing that 
the veteran had a chronic back disability.  In January 1960, 
the veteran had an acute episode of back pain, however x-rays 
were negative and no diagnosis was rendered.  The Board notes 
that pain is not analogous to disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)).  The 
first element of a service connection claim that must be met 
is a evidence of a current disability.  Absent a current 
diagnosis, service connection must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Thus, the Board finds 
that in this case, to be new and material, the evidence would 
need to be probative of the question of whether there is 
evidence of a current back disability.

Evidence received subsequent to the September 2001 rating 
decision consists of VA medical evidence, private medical 
evidence, and a hearing transcript.  On review, the newly 
submitted VA and private medical evidence is not material in 
that it does not show that the veteran has a current back 
disability.  It does not even show any treatment for the 
back.  Significantly, during the veteran's personal hearing, 
he testified that he had not been treated by a physician for 
his back problems.  In sum, the newly submitted evidence 
either by itself or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2005).  Thus, the veteran's service connection claim for a 
back disability, claimed as secondary to service-connected 
right knee disability is not reopened.  


Increased Evaluation Claim for Right Knee Disability, Status 
Post Total Knee Replacement

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence, private medical evidence, Internet articles, 
treatise information, and lay statements.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board also 
reviewed medical evidence developed in connection with prior 
claims.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Background

As discussed above, the veteran fractured his right femur in 
service and years after service, he developed right knee 
problems, to include arthritis.  He subsequently underwent a 
right total knee replacement.  In a February 1991 rating 
decision, the RO granted service connection for status post 
right total knee replacement, as

secondary to his in-service fracture, and assigned a 30 
percent evaluation, effective from October 1990; such 
evaluation has continued.  

At an August 2003 VA examination, the veteran presented using 
a cane and walking with a limp.  He did not wear a brace.  He 
reported daily knee pain of 5/10, as well as some swelling, 
popping, and giving way.  He indicated that he could walk 
about 300 feet before experiencing pain.  On examination, the 
right knee appeared to be in about 9 degrees of valgus, 
compared to about 6 degrees on the left knee.  There was 
evidence of swelling on the right leg greater than on the 
left.  There was also evidence of atrophy of the right 
quadriceps.  Range of motion was from zero to 115 degrees 
with no evidence of instability to varus, valgus, anterior, 
posterior drawer testing or Lachman's testing.  Impression 
was painful right knee, in pertinent part.  The examiner 
stated that the veteran had good range of motion in the right 
knee and did not describe any specific signs of component 
loosening.  Recent x-rays showed no evidence of malalignment, 
loosening or joint effusion.  

According to a March 2004 medical statement, Dr. Rubin 
indicated that the veteran has had long-standing vascular 
problems, to include arteriosclerosis of the extremities, 
abdominal aortic aneurysm, transient cerebral ischemia, and 
carotid stenosis.  In early November 2003, the veteran 
underwent an attempted right limb salvage but developed a 
compartment syndrome and skin necrosis.  A couple days later 
the veteran underwent a right above-the -knee amputation.  
Dr. Rubin indicates that the veteran has done very well with 
his prosthesis.
Analysis

The veteran contends that the currently assigned 30 percent 
evaluation does not adequately reflect the severity of his 
disability.  The Board acknowledges that the veteran has 
recently undergone (November 2003) amputation of the right 
lower extremity, just-above-the knee.  However, the veteran 
is not service-connected for such amputation and the medical 
evidence does not show that the amputation is related to the 
veteran's service-connected right knee disability.  Rather, 
it appears that the veteran's non-service connected vascular 
disability attributed to the need
for amputation.  (See November 2003 discharge summary from 
Mary Black Memorial Hospital, pg. 2 & Dr. Rubin's March 2004 
statement).  Therefore, the following discussion and 
evaluation is based solely on the medical evidence as it 
relates to the right knee after total knee replacement and 
prior to amputation.

The 30 percent evaluation has been assigned pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5055 (prosthetic replacement 
of the knee joint).  Under that code, a 30 percent evaluation 
is the minimum evaluation available.  Chronic residuals 
consisting of severe pain, weakness, or limitation of motion 
in the affected extremity are rated as 60 percent disabling.  
Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to diagnostic codes 
5256, 5261, or 5262.

On review, the Board notes that the evidence does not show 
that the veteran's service-connected right knee disability 
resulted in chronic residuals such as severe painful motion 
or weakness.  On August 2003 examination, flexion was to 115 
degrees.  Based on this finding, the veteran does not even 
meet the criteria for a compensable evaluation under 
Diagnostic Code 5260 based on limitation of flexion.  See 
38 C.F.R. § 4.71a.  There is also no x-ray evidence of mal-
alignment or loosening of the prosthesis.  Therefore a higher 
evaluation of 60 percent is not warranted, and the Board will 
consider whether an intermediate evaluation (higher than 30 
percent but less than 60 percent) is warranted based on the 
criteria pursuant to Diagnostic Codes 5256, 5261, or 5262. 

Under Diagnostic Code 5261(limitation of extension of the 
leg), extension limited to 5 degrees warrants a 
noncompensable evaluation; extension limited to 10 degrees 
(10 percent); extension limited to 15 degrees (20 percent); 
extension limited to 20 degrees (30 percent); extension 
limited to 30 degrees (40 percent); and extension limited to 
45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic code 
5261 (2005).

Under Diagnostic Code 5262, malunion of the tibia and fibula 
with moderate knee or ankle disability warrants the 
assignment of a 20 percent evaluation.  A 30 percent 
evaluation is warranted for evidence of malunion of the tibia 
and fibula with marked knee or ankle disability.  A 40 
percent evaluation necessitates evidence of nonunion of the 
tibia and fibula with loose motion and requiring a brace.  38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2005).

Normal flexion and extension of the knee joint ranges from 
140 degrees to zero degrees.  See 38 C.F.R. § 4.71a, Plate II 
(2005).

On review, the Board finds that an evaluation in excess of 30 
percent is not warranted to for service-connected right knee 
disability, status post total knee replacement.  There is no 
evidence of showing that the veteran's right knee is fixed in 
flexion between 10 degrees and 20 degrees, therefore a higher 
evaluation under Diagnostic Code 5256 is not warranted.  
There is also no evidence of extension limited to 30 degrees, 
therefore a higher evaluation under Diagnostic Code 5261 is 
no warranted.  On August 2003 VA examination, extension was 
normal (zero).  Finally, without evidence of nonunion of the 
tibia and fibula with loose motion and requiring a brace, a 
higher evaluation under Diagnostic Code 5262 is no warranted.

The Board notes there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See De Luca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. brown, 9 Vet. App. 
7. 11 (1996).

The Board acknowledges the objective evidence of pain in the 
right knee and muscle atrophy.  Nevertheless, the evidence 
shows only mild limitation of motion, with no evidence of any 
significant weakness, incoordination, or fatigability.  
Therefore, the Board concludes that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not provide a basis for an 
increased evaluation based on additional functional loss.  

There is also no basis for a separate evaluation for the 
veteran's surgical scars, as the evidence demonstrates that 
the right knee scars are well-healed.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7806.   

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign higher ratings.  As the preponderance of the 
evidence is against the claim, it must be denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, there is no objective evidence of marked 
interference with employment and the evidence of record does 
not indicate the veteran is frequently hospitalized for his 
service-connected status post total right knee replacement.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6- 
96.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for DJD of the left knee, 
claimed as secondary to service-connected right knee 
disability, is reopened.  To this extent only, the appeal is 
granted.

New and material evidence not having been received, the 
veteran's claim for service connection for DJD of the back, 
claimed as secondary to service-connected right knee 
disability, is not reopened.

Entitlement to an evaluation in excess of 30 percent for a 
right knee disability, status post total knee replacement, is 
denied.




REMAND

Given the private medical evidence by Dr. Rubin suggesting a 
worsening of the veteran's left knee disability caused by his 
service-connected right knee disability, status post total 
knee replacement, the Board finds that a VA examination is 
necessary.  See 38 C.F.R. § 3.159(c)(4) (2005); Charles v. 
Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is remanded to the RO for the following 
development:

1.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  The examiner should 
specifically review Dr. Rubin's evidence, 
to include his December 2002 report, and 
the August 2003 VA examination report.  
The examiner should provide an opinion as 
to whether there is an increase in 
severity in the veteran's left knee 
disability caused by his service-
connected right knee disability.  If so, 
the examiner should specify what 
measurable degree of a permanent increase 
in the severity of the left knee 
disability is related to the veteran's 
service-connected right knee disability.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim for DJD of the left 
knee, as secondary to service-connected 
right knee disability, status post total 
knee replacement.  All applicable laws 
and regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2005).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


